office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 clieu postf-103847-08 uilc date date to associate area_counsel large mid-size business from sheryl b flum branch chief branch financial institutions products subject ------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ---------------------------------------- ------------------------------------------------------------------------------------------ ----------------------------------------------------- ------------------------------------------------------------ --------- ------- ------- --------------------------------------- ------------ ------------------ ------------------------------------------------------------------------------------------ x y ---------------------- parent sub cell year year fc fc date lines ---------------------------------------------------------------------- number number number number number --- -------- -- -- -- postf-103847-08 -- -------- --- -------- -- -------- -------- -------- ---------------------------------------- number number number number number number number number line issues i ii iii iv v is the revenue agent’s approach to aggregating the premiums of an insured group correct how do we apply facts relating to homogeneity of risks in analyzing whether there is sufficient risk shifting and risk_distribution to merit insurance treatment do the facts indicate that risk was adequately shifted and distributed if each insured2 is a brother sister corporation of cell do the facts indicate that risk was adequately shifted and distributed if each insured is not a brother sister corporation of cell do the facts indicate that the risk was adequately shifted and distributed if each insured is treated as an owner of cell solely for the purpose of determining whether an insured policyholder has an equity_interest in cell conclusions i ii iii the revenue agent’s approach to aggregating the premiums of an insured group is incorrect we are not able to provide you with advice on the application of homogeneity to the insurance analysis the facts indicate that risk may have been adequately shifted and distributed if each insured of parent is a brother sister corporation of cell for purposes of this memorandum an insured group may consist of a single corporation which parent wholly owns and which receives insurance coverage from cell in addition an insured group may consist of a corporation which parent wholly owned a subsidiary of that corporation and a division disregarded_entity of that subsidiary which received insurance coverage from cell the term insured group is not defined in any document that the taxpayer has produced and the taxpayer does not use that term when describing the entities that received insurance coverage from cell defined below postf-103847-08 iv v the facts indicate that risk may have been adequately shifted and distributed if each insured is not a brother sister corporation of cell the facts indicate that the risk may have been adequately shifted and distributed if each insured is treated as an owner of cell solely for the purpose of determining whether an insured policyholder has an equity_interest in cell facts the year and year tax years of y are under examination y is a calendar_year taxpayer x was incorporated in fc x is a mutual_insurance_company that provides insurance coverage to and is owned and controlled by its members who are policyholders each a member a member has voting rights in x as a result of a policyholder’s ownership_interest in x x elected to be treated as a united_states domiciled taxpayer pursuant to sec_953 for the years under examination x owned a percent interest in y during the years under examination ie year and year y was incorporated under the laws of fc on date y elected to be treated as a united_states domiciled taxpayer pursuant to sec_953 that election was in effect during the years under examination y was a segregated cell_company during the years under examination y formed segregated cells for each member with which it conducted business each cell was set up as a captive each cell has its own name and is identified with a specific member with which y conducted business however a cell is not treated as a distinct legal entity under the laws of fc however for the purposes of this advice we will assume that it is nonetheless a separate taxable entity if either x or y is liquidated a member receives the assets upon liquidation typically an insured party related to the member would enter into a contract with y for their respective cell to insure or reinsure certain risks y would receive the premiums from the insured party and would distribute those premiums to the account of the insuring cell the insured party did not receive a direct ownership_interest in their respective cell under the terms of the contract in addition the insured party did not have any ownership rights in y instead the insured party could appoint advisors to y’s advisory committee ie the advisory board furthermore the insured party was entitled to the residual profits of the cell if any profits were allocated to the policyholder surplus of the cell and were available for distribution by y as policyholder dividends with postf-103847-08 respect to that cell y would pay the policyholder_dividend to a single entity the policyholder_dividend would then be distributed among each of the insureds that received insurance from the cell retained earnings_of each cell were used to offset future operational losses of the cell if a deficit arose claim payments to the insured parties were reduced accordingly an insured party could not make a policy claim on the assets of y other than those assets related to the cell that was the subject of the contract in addition losses were limited to the cell’s assets and not to all of y’s assets parent is a member of x parent filed a consolidated_income_tax_return with its subsidiaries in year and year y created cell to provide insurance coverage to any corporations subsidiaries firms or individuals past present or future or hereafter acquired organized or controlled by parent in year it is believed that parent owned between a number and number percent membership interest in x in year parent owned approximately a number percent membership interest in x accordingly parent has voting rights in x as a result of parent’s ownership_interest in x in addition if x or y is liquidated then parent would receive a portion of the assets upon liquidation sub is a wholly-owned subsidiary of parent and is a member of parent’s consolidated_group sub acted as the agent for parent for executing insurance policies with respect to parent policies were executed between cell and sub for itself and as an agent for parent and any corporations subsidiaries firms or individuals past present or future or hereafter acquired organized or controlled cell is a segregated cell of y the entities that parent either directly or indirectly owned and that received insurance coverage paid their respective portions of their insurance premiums accordingly if the entities insured by cell each an insured and collectively the insureds and owned by parent either directly or indirectly were entitled to the residual profits of cell which were available for distribution by y as policyholder dividends with respect to cell then y would pay the policyholder_dividend to a single entity for distribution among each insured that actually received insurance coverage from cell for the tax years year and year cell received premiums from entities that parent either directly or indirectly owned in its account for the following lines of insurance a member of x is not entitled to a cell’s surplus sub entered into a participation_agreement with y which provided for the establishment of cell the participation_agreement defines the rights of participants a participation_agreement provides among other things for the administration of the insurance program the purchase of insurance coverage the allocation of the net profits distributed with respect to the insurance program and identification of persons serving on y’s advisory board postf-103847-08 lines parent either directly or indirectly owned each insured that received insurance coverage a separate insurance_policy was issued for each line of insurance none of the number insured paid premiums that accounted for more than of the gross premiums received by cell for all lines of insurance combined during year one insured paid premiums that accounted for number percent of gross premiums received by cell for all lines of insurance combined during year no other subsidiary paid premiums that accounted for more than of gross premiums received by cell during year in both years several of the subsidiaries are insured for risks that account for more than of the total risk insured by cell for particular lines of insurance in one case a single subsidiary accounts for of the risk insured by cell for a particular line of insurance in year law and analysis insurance_company defined for the purposes of this section the term_insurance company has the meaning given such term by sec_816 sec_831 sec_816 t he term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_816 neither the code nor the regulations define the terms insurance or insurance_contract the united_states supreme court however has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by the insurance payment risk_distribution occurs when the party assuming the risk distributes its potential liability among others at least in part 797_f2d_920 10th cir risk_distribution emphasizes the broader social aspect of insurance as a method or dispelling the danger of a potential loss by spreading its cost throughout a group 183_f2d_288 2d cir and involves spreading the risk of loss among policyholders ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1135 fed cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir a transaction between a parent and its wholly-owned subsidiary does not satisfy the requirements of risk shifting and risk_distribution if only the risks of the parent are insured see 774_f2d_414 10th cir 640_f2d_1010 9th cir cert_denied u s postf-103847-08 however courts have held that an arrangement between a parent and its subsidiary can constitute insurance because the parent’s premiums are pooled with those of unrelated parties if i insurance risk is present ii risk is shifted and distributed and iii the transaction is of the type that is insurance in the commonly accepted sense see eg ocean drilling exploration co 979_f2d_162 9th cir revrul_2002_89 2002_2_cb_984 an arrangement between an insurance subsidiary and other subsidiaries of the same parent may qualify as insurance for federal_income_tax purposes even if there are no insured policyholders outside the affiliated_group provided the requisite risk shifting and risk_distribution are present see eg 881_f2d_247 6th cir kidde industries v u s fed cl revrul_2002_90 2002_2_cb_985 the qualification of an arrangement as an insurance_contract does not depend on the regulatory status of the issuer see eg 183_f2d_288 2d cir arrangement with stock exchange gratuity fund treated as life_insurance because the requisite risk shifting and risk_distribution were present see also revrul_83_172 1983_2_cb_107 group issuing workmen's_compensation insurance taxable as an insurance_company even though not recognized as an insurance_company under state law revrul_83_132 1983_2_cb_270 non-corporate business_entity taxable as an insurance_company if it is primarily engaged in the business of issuing insurance contracts revrul_2008_8 2008_5_irb_340 an arrangement that would otherwise be treated as an insurance_contract will not fail to be treated as an insurance_contract merely because the risks were shifted to a cell of a protected cell_company and distributed within that cell issue i you have asked us to consider whether the revenue agent’s aggregation approach aggregating all coverage with respect to an insured group is correct the revenue_agent has aggregated all premiums_paid by the divisions subsidiaries and disregarded entities owned by the direct subsidiaries of parent generally speaking separate entities must be respected as such for tax purposes but may be disregarded where it is a sham or unreal in such situations the form is a bald and mischievous fiction see moline properties humana you have indicated that the lower tier subsidiaries are not shams or unreal therefore the insurance activity of lower tier subsidiaries should not be aggregated with the insurance activity of direct subsidiaries of parent for the purposes of determining risk_distribution the insurance activity of divisions within a taxable entity and the disregarded entities of that taxable entity should be aggregated for the purposes of determining risk_distribution see revrul_2005_40 situation sec_3 and issue ii postf-103847-08 you have asked us to consider whether the risk shifting and risk_distribution analysis should be performed for each line of insurance issued by cell or whether all lines of insurance should be aggregated for this analysis we have mentioned homogeneity in several revenue rulings without addressing the relevance of homogeneity as a factor in the subsequent insurance analysis see rev_rul revrul_2002_90 revrul_2005_40 revrul_2008_8 in we issued a notice asking for comments regarding the relevance of homogeneity in determining whether risks are adequately distributed for an arrangement to qualify as insurance notice_2005_49 2005-2c b we have not yet published guidance expressing our position on this issue issue iii you have asked us whether the facts indicate that risk was adequately shifted and distributed if each insured is a brother sister corporation of cell in revrul_2002_90 p a domestic holding_company owned all of the stock of domestic operating subsidiaries that operated on a decentralized basis together the subsidiaries have a significant volume of independent homogeneous risks p for a valid non-tax business_purpose formed s as a wholly-owned insurance subsidiary p provides s with adequate capital s directly insures the professional liability risks of the operating subsidiaries owned by p s charges the subsidiaries arms-length premiums which are established according to customary industry rating formulas there are no parental or other related_party guarantees of any kind made in favor of s s does not loan any funds to p or to the operating subsidiaries in all respects the parties conduct themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties s does not provide coverage to any entity other than the operating subsidiaries none of the operating subsidiaries have liability coverage for less than nor more than of the total risk insured by s s retains the risks that it insures from the operating subsidiaries in revrul_2005_40 situation x a domestic_corporation entered into an arrangement with y an unrelated domestic_corporation whereby in exchange for an agreed amount of premiums y insures x against the risk of loss arising out of its business operations the amounts y earns from its arrangements with x constitute of y's total_amounts earned during the taxable_year on both a gross and net_basis the arrangement with x accounts for of the total risks borne by y y also enters into arrangements with z which account for the remaining of amounts earned and risks borne by y in this situation we found that the arrangements between x and y lack the requisite risk_distribution to constitute insurance in revrul_2008_8 protected cell_company is formed by sponsor and has established multiple accounts or cells each of which has its own name and is identified with a postf-103847-08 specific participant but is not treated as a legal entity distinct from protected cell_company sponsor owns protected cell_company the income expense assets liabilities and capital of each cell are accounted for separately from the income expense assets liabilities and capital of any other cell and of protected cell_company generally in situation x a domestic_corporation is the participant with respect to cell x x enters into an arrangement whereby cell x insures the professional liability risks of x cell x does not enter into any arrangements with entities other than x the ruling adopted the rationale of revrul_2005_40 and revrul_2002_89 and found that the arrangement between x and cell x is akin to an arrangement between a parent and its wholly-owned subsidiary which in the absence of unrelated risk lacks the requisite risk shifting and risk_distribution to constitute insurance in situation the facts are the same as in situation except that y a domestic_corporation owns all the preferred_stock issued with respect to cell y y also owns all of the stock of domestic subsidiaries each subsidiary in the y group enters into an arrangement with cell y whereby cell y insures the professional liability risks of that subsidiary none of the subsidiaries have liability coverage for less than more than of the total risk insured by cell y cell y does not enter into any arrangements with entities other than y or its subsidiaries adopting the rationale of revrul_2002_90 rev_rul found that had the subsidiaries of y entered into identical arrangements with a sibling corporation that was regulated as an insurance_company the arrangements would constitute insurance the fact that the subsidiaries' risks were instead shifted to a cell of a protected cell_company and distributed within that cell does not change this result you have provided us with extensive information regarding the amount and percentage of premiums_paid by each of the insureds in the aggregate and for each line of insurance in several instances these percentages do not fall within the safe_harbor percentages of revrul_2002_90 for the purposes of this analysis we will assume that each insured is a brother sister corporation of cell you have not asked us to opine on whether the other factors in revrul_2002_90 have been met and whether premiums_paid are an accurate reflection of the risk insured by cell revrul_2002_90 provided a framework for insurance analysis where a captive company covered the risks of brother sister corporations it provided a safe_harbor where at least brother sister insureds each accounted for no more than and no less than of the covered risk if other factors were satisfied revrul_2002_90 also posited a situation where the captive was covering a large number of independent homogenous risks however we have already expressed our inability to offer you advice on the homogeneity issue revrul_2008_8 extended this analysis to cell captives if you determine that homogeneity is not a significant factor and that all lines of insurance should be aggregated for the purposes of determining whether there has been sufficient risk shifting and risk_distribution then the facts of the present case in both years do not fall into any of the fact patterns where we found a lack of sufficient risk shifting and risk_distribution in revrul_2005_40 postf-103847-08 the facts do not precisely meet the requirements of the safe_harbor in revrul_2002_90 however the logical reason for imposing a lower limit on the level of risk insured among sister subsidiaries in the rulings is to exclude situations where fewer than subsidiaries meet the limit and the captive_insurance_company meet the requirement for insured subsidiaries by insuring relatively small amounts of risk from other entities ie less than in year number insureds paid more than and less than of the total premiums received by cell these number insureds paid number of total premiums_paid and the remaining number insureds paid the remaining number of the premiums in year cell has not met the requisite number of subsidiaries with at least however they have fulfilled the purpose of the threshold in year number insureds paid more than and all but one paid less than of total premiums received by cell one insured paid number of total premiums received by cell which falls outside the safe_harbor of these number insureds paid number of total premiums_paid to cell and the remaining insureds paid the remaining number therefore cell has fulfilled the purpose of the threshold in year accordingly if you find that homogeneity is not a significant factor then the facts indicate that the requirements of the safe_harbor in revrul_2002_90 have been met in year and have not been met in year however the differences in year are minimal if you determine that homogeneity is a significant factor and that all lines of insurance should be analyzed separately for purposes of determining whether there has been sufficient risk shifting and risk_distribution then several lines of insurance do not fall within the safe_harbor of revrul_2002_90 furthermore the facts of the case indicate that at least one line of insurance during one of the years under audit the taxpayer falls into one of the fact patterns where we found a lack of sufficient risk shifting and risk_distribution in revrul_2005_40 issue iv you have asked us whether the facts indicate that risk was adequately shifted and distributed if insureds are related to each other but not related to cell under the principles of revrul_2008_8 we would either treat cell as a sibling of the insureds or as a group_captive of the insureds issue v you have asked us whether the facts indicate that the risk was adequately shifted and distributed if each insured is treated as an owner of cell solely for the purpose of determining whether an insured policyholder has an equity_interest in cell the entire line risk covered by cell in year was covering the risk of a single insured postf-103847-08 we have not published guidance on the required level of risk_distribution for a group_captive among related insureds it does not seem appropriate to apply typical parent subsidiary captive criteria where the captive is owned by more than one entity even if those entities are related to each other under the assumed facts of this issue v we would find it appropriate to apply the analysis of revrul_2002_90 and follow the same analysis as we did above under issue iii case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call chris lieu at if you have any further questions s _____________________________ sheryl b flum branch chief branch financial institutions products we have addressed the required level of risk_distribution for a group_captive where the insureds are unrelated to each other in revrul_2002_91
